                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                   3:18-cv-486-RJC
                               (3:17-cr-55-RJC-DCK-3)

BRYAN PERALTA,                            )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                             ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

        THIS MATTER is before the Court on Petitioner’s pro se Motion for Copies of Relevant

Documents and Transcripts. (Doc. No. 6). In support, Petitioner states that “in order for

[Petitioner] to file a traverse/reply to the United State’s response [to Petitioner’s motion to vacate],

he will need copies of the[] documents and or transcripts referenced in the [Government’s]

responsive pleading.” (Id. at 1).

        Petitioner filed the underlying motion to vacate on September 5, 2018, and this Court

denied and dismissed the motion to vacate on November 28, 2018, before Petitioner’s current

motion was received in this Court for filing. See (Doc. Nos. 1, 4). Because this action has already

been dismissed, Motion for Copies of Relevant Documents and Transcripts, (Doc. No. 6), will be

DENIED as moot.1



1  Furthermore, the Court notes that a Section 2255 petitioner does not have the absolute right to
file a Reply to a Response by the Government. See Molina v. United States, No. W-09-CR-
216(3), 2013 WL 12234022, at *1 (W.D. Tex. July 26, 2013) ( “While Rule 5(d) of the Rules
Government § 2255 Proceedings for the United States District Court permits a petitioner to file a
reply brief, no court has held that Rule 5(d) gives a Movant an absolute right to file a reply
before the Court rules on the Movant's § 2255.”).

                                                  -1-
Signed: December 14, 2018




                            -2-
